DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2014/0151900; hereinafter Hu) in view of Hsu (U.S. 2015/0279818).
Regarding claim 1, Hu discloses a device comprising: 


a second stacked layer (e.g. the upper stack layer comprising die 206 in fig. 2B) including one semiconductor die 206 (fig. 2B), components or both, the second stacked layer further including a second dielectric layer 216 (fig. 2B), the second stacked layer being fabricated on the first stacked layer, wherein the second dielectric layer 216 is not vertically in between the semiconductor die 224 (fig. 2B), components or both of the first stacked layer and the semiconductor die 206, components or both of the second stacked layer (fig. 2B).
Hu does not disclose the first stack layer being thinned to a first thickness.
However, Hsu discloses a device comprising:
a first stacked layer 130 (fig. 1) or 530 (fig. 5) including one die 134 (fig. 1), components, the first stacked layer further including a first dielectric layer 136 (fig. 1), the first stacked layer being thinned to a first thickness (figs. 4E-4F); and
a second stacked layer 140 (fig. 1) or 570 (fig. 5) of one die 144 (fig. 1) or 574 (fig. 5), components, the second stacked layer further including a second dielectric layer 146 (fig. 1) or 576 (fig. 5), the second stacked layer being fabricated on the first stacked layer (figs. 1 or 5).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Hu by having the first stack layer being thinned to a first thickness, as taught by Hsu, in order to reduce the thickness of the stacked multichip device and to improve an efficiency and design flexibility in mounting semiconductor structure.
	Regarding claim 2, Hsu discloses the device further comprising a metallization layer 520 (fig. 5)
formed on a front side of the first stacked layer 530 (fig. 5).

Regarding claim 4, Hsu discloses the device further comprising a metallization layer 560 (fig. 5)
formed on a back side of the first stacked layer 530, the second stacked layer 570 being attached to the metallization layer formed on the first stacked layer 530 (fig. 5).
Regarding claim 5, Hsu discloses that wherein the first metallization layer 520 (fig. 5) is a redistribution layer (RDL).
Regarding claim 6, Hsu discloses that wherein the first stacked layer 130 (fig. 1) or 530 (fig. 5) includes a plurality of connections 132 and 535 (fig. 5) through the first stacked layer, wherein the plurality of connections includes a plurality of any combination of through silicon vias (TSVs) and via bars (fig. 5).
Regarding claim 7, Hsu discloses that wherein the second stacked layer 140 (fig. 1) or 570 (fig. 5) is attached to the plurality of connections 132 and 535 (figs. 1 or 5).
Regarding claim 11, Hsu discloses that wherein one or more of the first and second
dielectric layers 136 and 146 (fig. 1) or 136 and 576 (fig. 5) of the device include either molding compound (fig. 1 or fig. 5) or laminate (figs. 4E-4F).

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2014/0151900; hereinafter Hu) in view of Gan et al. (U.S. 2013/0105991; hereinafter Gan).
Regarding claim 1, Hu discloses a device comprising: 
a first stacked layer (e.g. the bottom stack layer comprising die 224 in fig. 2B) including one semiconductor die 224 (fig. 2B), components or both, the first stacked layer further including a first dielectric layer 226 (fig. 2B); and

Hu does not disclose the first stack layer being thinned to a first thickness.
However, Gan discloses a device comprising:
a first stacked layer (fig. 13) including one or more semiconductor dies 204, components or both, the first stacked layer further including a first dielectric layer 202, the first stacked layer being thinned to a first thickness (fig. 13); and
a second stacked layer (e.g. the upper stacked layer in fig. 15) of one or more semiconductor dies 234 (fig. 15), components, or both, the second stacked layer further including a second dielectric layer 240, the second stacked layer being fabricated on the first stacked layer (fig. 15).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Hu by having the first stack layer being thinned to a first thickness, as taught by Gan, in order to reduce the thickness of the stacked multichip device and to improve an efficiency and design flexibility in mounting semiconductor structure.
Regarding claim 2, Gan discloses the device further comprising a metallization layer 208 (figs. 14-15) formed on a front side of the first stacked layer (figs. 14-15).
Regarding claim 3, Gan discloses the device further comprising a ball grid array 242 (fig. 16) attached to the metallization layer formed on a front side of the first stacked layer (fig. 16).
Regarding claim 4, Gan discloses the device further comprising a metallization layer 226 (fig. 14)

Regarding claim 5, Gan discloses that wherein the first metallization layer 208 (fig. 14) is a redistribution layer (RDL) (fig. 14, ¶0047).
Regarding claim 6, Gan discloses that wherein the first stacked layer (fig. 15) includes a plurality of connections 220 and 222 (figs.14-15) through the first stacked layer, wherein the plurality of connections includes a plurality of any combination of through silicon vias (TSVs), metal filled trenches, and via bars (fig. 15).
Regarding claim 7, Gan discloses that wherein the second stacked layer (fig. 15) is attached to the plurality of connections 220 and 222 (fig. 15).
Regarding claim 8, Gan discloses that wherein the    device is one of a plurality of devices singulated from a stacked package (figs. 15-16).
Regarding claim 11, Gan discloses that wherein one or more of the first and second dielectric layers 202 and 240 of the device include either molding compound (fig. 15) or laminate (fig. 13). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2014/0151900) in view of Hsu (U.S. 2015/0279818) or Gan et al. (U.S. 2013/0105991; hereinafter Gan) and further in view of Chen et al. (U.S. 2017/0125379; hereinafter Chen).
Regarding claim 9, as discussed in details above, Hu as modified by Hsu or Gan substantially discloses all the limitation as claimed above except for the second stacked layer is thinned to second thickness.
However, Chen discloses a device comprising: a second stacked layer 1000 (figs. 10-11) is thinned to second thickness (figs. 10-11).

Regarding claim 10, Hu in view of Hsu or Gan and as modified by Chen substantially discloses all the limitation as claimed above except for one or more additional stacked layers, each of the one or more additional stacked layers including one or more semiconductor dies, components, or both, each additional stacked layer further including a dielectric layer and being coupled to a previous layer that is thinned to a certain thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide one or more additional stacked layers, each of the one or more additional stacked layers including one or more semiconductor dies, components, or both, each additional stacked layer further including a dielectric layer and being coupled to a previous layer that is thinned to a certain thickness, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. 2014/0151900; hereinafter Hu) in view of Gan et al. (U.S. 2013/0105991; hereinafter Gan) and further in view of Chen et al. (U.S. 2017/0125379; hereinafter Chen).
Regarding claim 22, Hu discloses a device comprising: 
a first stacked layer (e.g. the bottom stack layer comprising die 224 in fig. 2B) including one semiconductor die 224 (fig. 2B), components or both, the first stacked layer further including a first dielectric layer 226 (fig. 2B); and
a second stacked layer (e.g. the upper stack layer comprising die 206 in fig. 2B) including one semiconductor die 206 (fig. 2B), components or both, the second stacked layer further including a 
Hu does not disclose the first stack layer being thinned to a first thickness and the upper stacked layer being thinned to a certain thickness.
However, Gan discloses a stacked package comprising: 
a first stacked layer (e.g. the bottom stacked layer in fig. 17), wherein: 
the first stacked layer includes one or more semiconductor dies 204, components, and includes a first dielectric layer 202 (fig. 17), and 
the first stacked layer is thinned to a first thickness (fig. 13); 
one or more additional stacked layers (fig. 17), wherein:
each additional stacked layer includes one or more semiconductor dies 234, 248 or 257, components, or both, and includes a dielectric layer 240, 264, 270, and
each additional stacked layer is attached to a previous stacked layer by chip to wafer bonding, 
a metallization layer 208 formed on a front side of the first stacked layer; and 
a ball grid array 242 attached to the metallization layer 208 (fig. 17).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Hu by having the first stack layer being thinned to a first thickness, as taught by Gan, in order to reduce the thickness of the stacked multichip device and to improve an efficiency and design flexibility in mounting semiconductor structure.
Furthermore, Chen discloses a device comprising: an upper stacked layer 1000 (figs. 10-11) is thinned to a certain thickness (figs. 10-11).

Regarding claim 23, Gan discloses that wherein each additional stacked layer (e.g. the staked layer of chip 248 or 257 in fig. 17) is attached to the previous stacked layer by either: a metallization layer 252 (fig. 17) formed on the previous stacked layer; or a plurality of connections 260 through the previous stacked layer (fig. 17).
Regarding claim 24, Gan discloses that wherein the plurality of connections 260 (fig. 17) includes a plurality of any combination of through silicon vias (TSVs) 260 and via bars 260 (fig. 17).
Regarding claim 25, Gan discloses that wherein the dielectric layer 270 of a final stacked layer of the stacked layers of the stacked package is molding compound 270 (fig. 17).

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. 2015/0279818) in view of Hu et al. (U.S. 2014/0151900; hereinafter Hu).
Regarding claim 26, Hsu discloses a package, comprising:
a die 134 (fig. 1) having a first side and a second side, the second side opposite the first side, and the die 134 (fig. 1) having a first lateral sidewall and a second lateral sidewall;
a first molding layer 136 laterally adjacent to the first and second lateral sidewalls of the die 134, the first molding layer 136 having an uppermost surface above the second side of the die 134 (fig. 1);
a first via bar 132 (fig. 1) in the first molding layer 136, the first via bar laterally spaced apart from the first lateral sidewall of the die 134 (fig. 1);

a component 144 (fig. 1) over the die 134 (fig. 1), the component above the uppermost surface of the first molding layer 136, the component having a first side and a second side above the first side, and the component having a first lateral sidewall and a second lateral sidewall;
a second molding layer 146 laterally adjacent to the first and second lateral sidewalls of the component 144, and the second molding layer over the second side of the component, wherein the second molding layer 146 is distinct from the first molding layer 136 (fig. 1);
a first solder bump 150 attached to the first via bar 132, the first solder bump electrically coupled to the component 144 (fig. 1); and
a second solder bump 150 attached to the second via bar 132, the second solder bump electrically coupled to the component 144 (fig. 1).
Hsu does not disclose the first side of the component faces toward the die, the second side of the component faces away from the die and the second molding layer is not on the first side of the component.
However, Hu discloses a device comprising: the first side of the component 206 (fig. 2B) faces toward the die 224, the second side of the component 206 faces away from the die 224 (fig. 2B) and the second molding layer 216 is not on the first side of the component 206 (fig. 2B).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Hsu by having the first side of the component faces toward the die, the second side of the component faces away from the die and the second molding layer is not on the first side of the component, as taught by Hu, in order to provide a different application of the device structure.
.

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (U.S. 2013/0105991; hereinafter Gan) in view of Hu et al. (U.S. 2014/0151900; hereinafter Hu).
Regarding claim 26, Gan discloses a package, comprising:
a die 204 (fig. 17) having a first side and a second side, the second side opposite the first side, and the die 204 (fig. 17) having a first lateral sidewall and a second lateral sidewall;
a first molding layer 202 laterally adjacent to the first and second lateral sidewalls of the die 204, the first molding layer 202 having an uppermost surface above the second side of the die 204 (fig. 17);
a first via bar 222 (fig. 17) in the first molding layer 202, the first via bar laterally spaced apart from the first lateral sidewall of the die 204 (fig. 17);
a second via bar 222 (fig. 17) in the first molding layer 202, the second via bar laterally spaced apart from the second lateral sidewall of the die 204 (fig. 17);
a component 234 (fig. 17) over the die 204 (fig. 17), the component above the uppermost surface of the first molding layer 202, the component having a first side and a second side above the first side, and the component having a first lateral sidewall and a second lateral sidewall;
a second molding layer 240 laterally adjacent to the first and second lateral sidewalls of the component 234, and the second molding layer over the second side of the component, wherein the second molding layer 240 is distinct from the first molding layer 202 (fig. 17);
a first solder bump 242 attached to the first via bar 222, the first solder bump electrically coupled to the component 234 (fig. 17); and

Gan does not disclose the first side of the component faces toward the die, the second side of the component faces away from the die and the second molding layer is not on the first side of the component.
However, Hu discloses a device comprising: the first side of the component 206 (fig. 2B) faces toward the die 224, the second side of the component 206 faces away from the die 224 (fig. 2B) and the second molding layer 216 is not on the first side of the component 206 (fig. 2B).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Gan by having the first side of the component faces toward the die, the second side of the component faces away from the die and the second molding layer is not on the first side of the component, as taught by Hu, in order to provide a different application of the device structure.
Regarding claim 28, Gan discloses that wherein the first via bar and the second via bar 220 (fig. 18) extend entirely through the first molding layer 202 (fig. 18).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. 2015/0279818) in view of Choi et al. (U.S. 2012/0171814; hereinafter Choi).
Regarding claim 26, Hsu discloses a package, comprising:
a die 134 (fig. 1) having a first side and a second side, the second side opposite the first side, and the die 134 (fig. 1) having a first lateral sidewall and a second lateral sidewall;
a first molding layer 136 laterally adjacent to the first and second lateral sidewalls of the die 134, the first molding layer 136 having an uppermost surface above the second side of the die 134 (fig. 1);

a second via bar 132 (fig. 1) in the first molding layer, the second via bar laterally spaced apart from the second lateral sidewall of the die 134 (fig. 1);
a component 144 (fig. 1) over the die 134 (fig. 1), the component above the uppermost surface of the first molding layer 136, the component having a first side and a second side above the first side, and the component having a first lateral sidewall and a second lateral sidewall;
a second molding layer 146 laterally adjacent to the first and second lateral sidewalls of the component 144, and the second molding layer over the second side of the component, wherein the second molding layer 146 is distinct from the first molding layer 136 (fig. 1);
a first solder bump 150 attached to the first via bar 132, the first solder bump electrically coupled to the component 144 (fig. 1); and
a second solder bump 150 attached to the second via bar 132, the second solder bump electrically coupled to the component 144 (fig. 1).
Hsu does not disclose the first side of the component faces toward the die, the second side of the component faces away from the die and the second molding layer is not on the first side of the component.
However, Choi discloses a device comprising: the first side of the component (e.g. the upper component disposing above the die 200 in fig. 1N) faces toward the die 200 (fig. 1N), the second side of the component faces away from the die 200 and the second molding layer 450 (fig. 1N) is not the first side of the component (fig. 1N).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Hsu by having the molding layer is not on the first 
Regarding claim 27, Choi discloses that wherein the first solder bump 210 is directly attached to the first via bar 202, and the second solder bump 210 is directly attached to the second via bar 202 (fig. 1C).
Regarding claim 28, Hsu discloses that wherein the first via bar and the second via bar 132 (fig. 1) extend entirely through the first molding layer 136 (fig. 1).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (U.S. 2013/0105991; hereinafter Gan) in view of Choi et al. (U.S. 2012/0171814; hereinafter Choi).
Regarding claim 26, Gan discloses a package, comprising:
a die 204 (fig. 17) having a first side and a second side, the second side opposite the first side, and the die 204 (fig. 17) having a first lateral sidewall and a second lateral sidewall;
a first molding layer 202 laterally adjacent to the first and second lateral sidewalls of the die 204, the first molding layer 202 having an uppermost surface above the second side of the die 204 (fig. 17);
a first via bar 222 (fig. 17) in the first molding layer 202, the first via bar laterally spaced apart from the first lateral sidewall of the die 204 (fig. 17);
a second via bar 222 (fig. 17) in the first molding layer 202, the second via bar laterally spaced apart from the second lateral sidewall of the die 204 (fig. 17);
a component 234 (fig. 17) over the die 204 (fig. 17), the component above the uppermost surface of the first molding layer 202, the component having a first side and a second side above the first side, and the component having a first lateral sidewall and a second lateral sidewall;

a first solder bump 242 attached to the first via bar 222, the first solder bump electrically coupled to the component 234 (fig. 17); and
a second solder bump 242 attached to the second via bar 222, the second solder bump electrically coupled to the component 234 (fig. 17).
Gan does not disclose the first side of the component faces toward the die, the second side of the component faces away from the die and the second molding layer is not on the first side of the component.
However, Choi discloses a device comprising: the first side of the component (e.g. the upper component disposing above the die 200 in fig. 1N) faces toward the die 200 (fig. 1N), the second side of the component faces away from the die 200 and the second molding layer 450 (fig. 1N) is not the first side of the component (fig. 1N).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Gan by having the molding layer is not on the first side of the component, as taught by Choi, in order to reduce the package size and expose the component back surface for connections.
Regarding claim 27, Choi discloses that wherein the first solder bump 210 is directly attached to the first via bar 202, and the second solder bump 210 is directly attached to the second via bar 202 (fig. 1C).
Regarding claim 28, Gan discloses that wherein the first via bar and the second via bar 220 (fig. 18) extend entirely through the first molding layer 202 (fig. 18).

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 11/2/2020, with respect to the rejection(s) of claim(s) 1-11 and 22-28 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hu et al. (U.S. 2014/0151900).  Please see the new grounds of rejection above for currently amended claims 1-11 and 22-28.
Choi discloses the currently amended limitation of claim 26, such as: the first side of the component (e.g. the upper component disposing above the die 200 in fig. 1N) faces toward the die 200 (fig. 1N), the second side of the component faces away from the die 200 and the second molding layer 450 (fig. 1N) is not the first side of the component (fig. 1N).  Please see the detailed rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DILINH P NGUYEN/Examiner, Art Unit 2894     

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894